RETIRED POLICE OFFICERS — PAYMENT OF MINIMUM PENSION Title 11 Ohio St. 541q [11-541q] (1970), requires the payment of one third of whatever the current maximum salary category authorized as the minimum pension of retired police officers.  The Attorney General has received your letter dated January 25, 1971, wherein you ask the following questions: QUESTION: 1. Does the law (11 Ohio St. 541q [11-541q] (1970)) require the payment of one-third of the "F" step ($667) pursuant to the City of Tulsa Police Department pay schedule effective January 1, 1970, as the minimum pension of retired police officers? 2. Would prospective or future pay increases have any relevance to the current minimum pension? ANALYSIS AND DISCUSSION: 11 Ohio St. 541q [11-541q] (1970) provides as follows: "All pensions. . .shall, on the increase or decrease of the base salary of the regular police of a city. . .be adjusted by one-third (1/3) of such increase or decrease, provided that no pension shall be less than one-third (11%) of the base salary of regular police. . ." (Emphasis added) The question then is what is "the base salary of regular police"? Section 541q defines "regular police" as a salaried patrolman or first class officer who has reached his maximum salary as a patrolman of first class officer in his department. The current "maximum salary" possibly within reach by a salaried patrolman or first class officer is the "F" Step or 667.00, pursuant to the City of Tulsa Police Department pay schedule effective January 1, 1970.  Any prospective or future pay increases constituting an additional pay category such as "G", would thereby change the maximum salary possible and be relevant to the current minimum pension.  OPINION: It is the opinion of the Attorney General, based upon the foregoing analysis and discussion, that Question (1) be answered in the affirmative. Title 11 Ohio St. 541q [11-541q] (1970) requires the payment of one third of the "F" Step ($667.00) or whatever the current maximum salary authorized may be as the minimum pension of retired police officers.  As to Question (2), it is the opinion of the Attorney General that this be answered in the affirmative. Most assuredly, if a future pay increase is established as an additional "pay" category, such would be relevant to the then current minimum pension.  (Larry L. French) See: Opinion No. 72-166 (1971) See: Opinion No. 72-114 (1972)